                                                                        Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


CHRISTOPHER BOWDEN,

       Plaintiff,

v.                                             CASE NO. 3:18cv329-MCR-CJK

R. KOSSIE, CAPTAIN OAKES,
and JOHN DOE 1-5,

      Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 8, 2019. ECF No. 24. Plaintiff has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
                                                                   Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for plaintiff’s failure

to timely effect service of process.

      3.     The Clerk shall close the file.

      DONE AND ORDERED this 11th day of March 2019.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv329-MCR-CJK
